Citation Nr: 1332939	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for left shoulder separation with traumatic arthritis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for left shoulder separation with traumatic arthritis, currently 30 percent disabling.  

In March 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his left shoulder separation with traumatic arthritis is more severe than the current evaluation reflects.  He maintains that his left shoulder affects him on a daily basis and he can hardly function with his left shoulder.  He stated that he had titanium metal in his shoulder and that as a result, his left shoulder movement is restricted.  

The Veteran testified at a Central Office hearing in March 2013 that he has been seen by VA in the last year in the emergency room for his left shoulder disability.  He also maintained that he had an appointment with VA the day prior to his hearing regarding his left shoulder disability.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file all outstanding VA records for the disability on appeal.  

Moreover, the Veteran stated that he has scars of the left shoulder related to his left shoulder surgery, which are painful and tender.  He stated that he last underwent a VA examination in January 2012.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records from 2008 to the present for the claimed left shoulder disability.  

2.  The Veteran should be afforded a VA orthopedic examination to determine the severity of his left shoulder disability.  All indicated tests and studies, to include range of motion studies, are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and if there is additional range of motion loss due to any of the following, this should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must also be noted in the report.  Any additional limitation caused by repetitive motion should be reported in degrees.  

The examiner should also examine the left shoulder and describe any scars shown and indicate whether they are superficial, unstable and/or painful.  

3.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


